Review of the Spanish Presidency (debate)
The first item is the statements by the Council and the Commission: Review of the Spanish Presidency. I would like to give a warm welcome to Mr Zapatero, who will speak on behalf of the Council. Mr Zapatero, you have the floor.
Mr President, ladies and gentlemen, I am attending this debate to report to you and to take stock of what the Spanish rotating Presidency has accomplished in these six months. When I attended at the beginning of this term, I explained to you that I had two main objectives during this political period.
The first of these was the implementation and entry into force of the Treaty of Lisbon, a treaty seeking a more complete union for Europe. The second main objective, directly related to that ambition of ever-closer unity among Europeans, was to achieve, with a view to the recovery of the economic situation, a much deeper union with regard to economic policy, to address the imbalances in our economies and to create more appropriate conditions for the European Union to improve its competitiveness and maintain its well-being.
These have been the two main objectives. I can assure you that, in implementing the Treaty of Lisbon, the Spanish rotating Presidency has discharged its functions dutifully to ensure the new institutional balance and to strengthen the new institutions that we Europeans have created for ourselves through the Treaty of Lisbon: namely, the Presidency of the European Council, the purpose of which is to strengthen European representation and ensure the continuity of political programmes within the framework of the European Union, and the High Representative, intended to strengthen common action in matters of foreign policy.
This new institutional balance also includes a fundamental watershed in the spirit and the letter of the Treaty of Lisbon. This watershed is the new role of this Parliament: a step forward in its powers to represent Europe's citizens.
Throughout these six months, Mr President, we have endeavoured to be faithful to the letter and spirit of the Treaty of Lisbon with Parliament, with the new President of the Council, and in dialogue that has always been fruitful, always positive and always easy to put into practice with the European Commission. I mention the European Commission last to remind Parliament that in its founding spirit and the spirit of the Treaty of Lisbon lies the defence of the Community institutions and the Community method, as the final guarantee of the essence and advance of the European Union. This strengthening of and co-responsibility with the Community institutions has always been, and always will be, present in Spain and within the Spanish Government.
If the Spanish rotating Presidency has learnt anything from the Treaty of Lisbon, it is that we need as much Community method as possible, and we need to strengthen the role of the major Community institutions, in terms of action and co-responsibility for the main European issues.
Ladies and gentlemen, I told you that, without a doubt, the economy - the economic crisis and the desire to put in place a common economic policy and greater economic union - had been a fundamental objective of the European Presidency. I would like to emphasise that we have produced results of great significance during this period.
There has been a substantial advance in economic governance. The clearest evidence of this is that new instruments have been put in place to deal with difficult situations: new cooperation instruments hitherto unknown within the Union, such as support for the problematic situation of the sovereign debt in Greece, or the financial stability instrument approved by the Council and by Ecofin, and implemented by the 27 countries of the Union.
During this period, as you know, we have also adopted a common strategy for growth and employment to 2020. This is a strategy in which we have collaborated by giving support to the Commission. It is a more ambitious strategy for our competitiveness, for innovation, for job creation and for social inclusion, and a strategy with new governance. While Lisbon had a problem with governance, the EU 2020 strategy is designed to strengthen new operational principles for ensuring that both the objectives of the Union as a whole and the individual objectives of each country are met.
Alongside this, we have consolidated a new framework for the Stability and Growth Pact during this period, the details of which have still to be worked out. A new framework for ensuring more rigorous compliance with the Stability Pact, with new criteria and new mechanisms for preventative action and guarantees by European institutions
Also during this period, we have decisively facilitated the progress of a package of new regulations in the area of finance. We know that the crisis had a financial origin, not within our borders, but in the United States. We know that it had major repercussions on our financial institutions, and today we can say that, in practical terms, the financial supervision aspects have been greatly improved thanks to the decisive intervention of Parliament. In a few months, we will have a new regulatory framework for financial supervision, which will cover all financial products and ensure solutions in crisis situations. It will contain many more prevention mechanisms in the face of what may be systemic risks.
In line with this, I also applaud the decision of the European Council to improve confidence in European financial institutions through the publication of 'stress tests' for our banks. There is no doubt that this transparency formula will enable some of the confidence that has been called into question during this period to be restored.
In short, Mr President, ladies and gentlemen, there have been substantial advances with regard to economic union. I would just like to state that these advances should, in my opinion, be permanent because of two fundamental factors, which, in particular as a consequence of the economic crisis, have been the subject of profound public political debate and reflection among Europeans during this period.
One relates to the strengthening of the Stability and Growth Pact, in both its preventive and its corrective aspects, in order to apply both incentives and sanctions, as the Spanish rotating Presidency advocated from the outset. The other relates to the macro-economic supervision that is developing indicators for evaluating competitiveness and imbalances within the framework of coordinated action.
With regard to the entry into force of the Treaty of Lisbon, I would like to emphasise the institutional balance, as I did at the beginning of this speech. As the first rotating Presidency since the Treaty of Lisbon, I have to say that we signed a good treaty. It is a better treaty. It is a treaty that seeks the closest possible union. However, it is a treaty that requires great political will from all 27 Member States. It requires the 27 governments to have the political will to hand over powers to the President of the European Council, to give ever more capacity for initiative to the Commission and, of course, to recognise the now decisive, pivotal role that the European Parliament has.
And if the Treaty of Lisbon is, above all, the way towards the closest possible union, even the closest union of Europeans will not be real or visible if it is not recognised from outside. The road towards the closest possible union will therefore necessarily involve a foreign policy with ever more unity, ever more common ground, and a strengthening of the single voice that many of us pro-Europeans would like Europe to have in the world.
With regard to this, allow me to make a very brief reference to the steps that we have taken towards this objective of strengthening foreign policy. Firstly, in April, the rotating Presidency fulfilled the mandate of the European Council by adopting a political decision on the European External Action Service. On 21 June of this year, Parliament, the Council and the Commission reached a political agreement on the launch of the new European External Action Service, on which Parliament needs to state its position in plenary during this very part-session. I hope the result will be positive, as, without a doubt, this is a new and important pillar of the common foreign and security policy that we would like to have.
Alongside this, our Presidency has given its active backing to the High Representative for Foreign Affairs and Security Policy, who has taken part with the Commission and the Council in the preparations for a number of summits during this period - with Russia, Japan, Pakistan, Canada, Morocco, Latin America and the Caribbean. These have borne important fruit in the form of commercial agreements that strengthen the economic position of the European Union, open up prospects in many Latin American countries and, without a doubt, extend the already strong links between the European continent and Latin America in cultural, economic, political and social areas.
In the same way, we have strengthened neighbourhood relations. We have held a summit with Russia and, although we have not held one with the United States as was on our initial agenda, I must point out that we have reached a number of very significant agreements with the United States during this period. These include agreements on the fight against terrorism and legally and politically far-reaching agreements such as the SWIFT Agreement, in which this Parliament also played a decisive part - in a matter that was certainly not easy - and on which it needs to announce its position in plenary during this part-session. There was also an economically important agreement signed on 24 June relating to air services between the United States and the European Union, known as the 'open skies agreement', which will see the creation of a common transatlantic aviation area, accounting for 60% of global passenger traffic.
In the Mediterranean area, one of the areas that is very sensitive for the European Union, as you know, the Presidency, in agreement with the institutions, decided to postpone the Union summit on the Mediterranean provisionally until November, in the light of the conflict situation that existed in the area. We also believe that attempting to hold this Union summit on the Mediterranean in June might have entailed a risk of failure for the Union, and that there is likely to be a much more suitable and constructive time for the role that the Union needs to play in the Mediterranean, which is to contribute to dialogue in the Middle East.
I would emphasise that, under our Presidency, cooperation policy was discussed in the European Council for the first time during a specific debate within this august institution. In events that were of great interest to citizens and had a major impact because of their destructive power, such as the earthquakes in Haiti and Chile, the Presidency had a significant presence within the cooperation and solidarity effort, in coordination with the Commission, the Member States and the High Representative.
There have been important advances in the process of negotiation with Croatia, with the closure of three chapters and the opening of five. With regard to Turkey, chapter twelve was also opened. The process of negotiation of the Association and Stabilisation Agreement with Serbia was unfrozen, as a result of which all Balkan countries are currently involved in the process of European integration, and the European prospects of the Balkans have seen an important advance.
In the same way, negotiations have been opened with Iceland, as approved by the last European Council, after overcoming the reservations of some Member States. That is very good news for that country and demonstrates that Europe is continuing to grow, and that the European Union continues to be a magnet for all neighbouring countries, and therefore a great model of stability and progress for the world.
I would like to end, Mr President, by making a very brief reference to some of the initiatives linked directly to the expansion of the European Union in the context of citizenship. We have taken steps towards launching the citizens' initiative, as is well known; its implementation, through negotiations that need to be held with this House, will be a major commitment with regard to citizens' participation in the process of European integration. We unanimously approved the mandate for the Union's membership of the European Convention for the Protection of Human Rights, which was a major priority of the European Presidency, and we have taken steps in the fight against gender violence and in favour of equality, through the creation of the European Observatory, and by pushing ahead with the directive on a European protection order for victims of violence against women.
We also approved the action plan for the 2010 Stockholm Programme, along with the Internal Security strategy. In other areas, we carried out an initial assessment of the European Pact on Immigration and Asylum, we adopted new regulations on organ donation and transplants, and we adopted the directive on cross-border healthcare. In short, these are important issues that directly concern the interests of Europeans in their extension of rights and their promotion of greater participation in the process of the formation of European political will.
I would also like to end with a very brief reflection, Mr President. We have endeavoured during these six months to address institutional changes which, of necessity, required a response involving political vision, generosity and commitment. We set out during these six months to address the consequences of a serious economic crisis, to create confidence and unity among Europeans. We have been committed to, and worked towards, strengthening the impact and presence of Europe in the world, convinced as we are that this project has greater strength and greater vitality than when it started, with such enthusiasm and such great scope for Europeans. We are convinced that, through the Treaty of Lisbon, we can make Europe lead the world again in political stability, in being an example of democratic functioning, in economic strength, in competitiveness and in maintenance of the social model.
Finally, I would like to thank the European Parliament for its cooperation, and Mr Van Rompuy, President of the European Council, for the sincere example he sets of responsibility and leadership. I would like to congratulate the Commission on standing firm, on maintaining the Community spirit, and on being militant in its defence, despite the fact that we governments sometimes find that difficult. That, however, is what it means to integrate Europe, to have the interests of Europe at heart, and to know that that is the true path.
(Applause)
Mr President, honourable Members...
(ES) Mr President, ladies and gentlemen, the Spanish Presidency and the last six months have been a very special time for the European Union.
Firstly, it has been a period of profound transition, with the recent entry into force of a new treaty, which has given new powers to this Parliament, established a new relationship between the European Council and the rotating Presidency, and brought a new Commission into being, thanks to the support of this Parliament. In addition to all this, it has also been a period of great tension for the European economy, especially for the euro area. This crisis has posed us new challenges and required new responses from us.
So far, we have passed the test. We have shown that we are able to take unprecedented measures to ensure the financial stability of the euro area. Thus, we have maintained the basic principles of solidarity and responsibility, approved the rescue package for Greece, established a stabilisation mechanism - EUR 750 billion - and begun to strengthen the economic governance of the European Union to avoid and prevent future crises.
I would like to pay tribute today to Spain and its Presidency-in-Office of the Council, which has been very positive and successful, and which has taken place in a difficult and very particular context. The firm personal commitment of President Rodríguez Zapatero to Europe and to the Community spirit and method has been essential for meeting these challenges. The efforts made by all Spanish authorities have also been crucial. Thank you very much for that. I am particularly satisfied with the fact that we have worked together to achieve important results during these six months, providing the European Union with an agenda for new growth that is intelligent, sustainable and inclusive, and adopting key decisions for stabilising and strengthening the economy within the European Union.
With the adoption of the Europe 2020 strategy, we have established, for the first time, a global approach that combines an intelligent budgetary configuration with structural reforms, strengthened political and economic coordination, and the reform of our financial markets. Europe 2020 is our agenda for the European social market economy in the 21st century. It will contribute to mobilising all available tools, at all levels, for promoting the creation of jobs and taking advantage of new sources of growth.
The Spanish Presidency has been instrumental in moving this agenda forward and, in particular, in reaching agreement on the five main objectives put forward by the Commission. These objectives are important. They give Europe 2020 a political message that everyone can understand and which nobody can object to: jobs, education, innovation, the environment and social integration. I would like to emphasise especially Spain's support in reaching an agreement on the objective of the fight against poverty. Many people expressed doubts about the relevance of setting such an objective within the European framework. However, I believe that we have demonstrated with this agreement that the social dimension is an essential part of our common project.
Our objectives are having a catalysing effect. They are communicated well and are well targeted. In addition, they provide us with a structure for driving and verifying progress. Following its adoption by the European Council in June, the Member States and the institutions now have the tools to apply Europe 2020 in practice, especially through the seven flagship initiatives and national reform programmes. The next challenge for all of us is to translate these into actual results.
Together with the European Parliament the Spanish Presidency has also brought significant progress in the area of financial regulation.
I said 'progress', bearing in mind the positions of the Council and Parliament only six months ago. However, I did not say 'breakthrough'. Yes, we are on the verge of an agreement on the financial supervision package but we must not lose this momentum. I call on all Member States and all Members of this House to assume their full responsibility. The target date of seeing the new system up and running by the end of the year is not just for practical convenience. It is a critical political signal. All three institutions must now make decisive moves to seal the package before the summer break. I think it would be very difficult to explain to our partners in the G20 that we, who were the first to start this process, are not able to be the first to conclude it.
The Presidency rightly placed great emphasis on the implementation of the Lisbon Treaty's new instruments and I would like to highlight in particular progress on two important files.
The first is the European citizens' initiative. This will be a very concrete and tangible expression of the Lisbon Treaty's goal to strengthen direct democracy in the European Union. The Commission strongly supports the objective of putting it in place as quickly as possible. We have been quick to make our proposal after an extensive consultation involving all relevant stakeholders. I welcome the fact that the Council, under the guidance of the Spanish Presidency, has now formulated its position and is able to enter into discussions with Parliament, which has, of course, a particular interest and legitimacy in this matter.
Secondly, during the Spanish Presidency, the Council agreed negotiating directives for the Union's accession to the European Convention on Human Rights and Fundamental Freedoms. This is a powerful expression of our values and of the commitment to uphold human rights and the rule of law.
Finally, I would like to commend the Spanish contribution in promoting the external dimension of EU policies. The Presidency has helped prepare an unprecedented number of summits with Europe's strategic partners in the world. I would like to mention in particular the remarkable results of the Latin America and Caribbean summits, where the conclusion of negotiations with the Andean Community, the signature of the Peru and Colombia agreements and the relaunch of Mercosur negotiations took place. I would also like to mention - particularly because it took place for the first time - the summit with Morocco.
It is also important to mention here the crucial contribution of the Spanish Presidency to the conclusion of the negotiations on the EU-US agreement on the Terrorist Finance Tracking Programme. Thanks to its efforts and those of Commissioner Malmström, we now have a text that takes into consideration the European Parliament's specific concerns. I know this House is going to debate Mr Alvaro's report today, and I hope that new compromise and debate will bring us to a positive vote by the Parliament next Thursday.
Spain has also made an invaluable contribution in setting up the European External Action Service. Thanks to its efforts, the commitment of Baroness Ashton and the help of the European Parliament, we now have a political agreement which I am convinced will bring a successful External Action Service on track. The service, as it is designed, will articulate well with the work of the Parliament, Council and Commission on external relations. I therefore strongly believe that the agreement deserves the support of Parliament.
Discussion has also brought us a long way on the necessary amendments to the Staff Regulations and to the Financial Regulation, where the Council and Parliament are now ready to enter into the full codecision process. It goes without saying that Parliament will fully play its role in deciding the amending budget for 2010 and adjudicating on the amending letter for the 2011 budget, which the Commission will submit after the summer break. In the meantime, the High Representative, Vice-President of the Commission, will have the political support she needs to put the service in place.
The Spanish Presidency can look back with satisfaction at a number of important achievements in times of economic, social and institutional change. During the last six months, when Europe has been confronted with unprecedented challenges, Spain has shown once again its seriousness and its European commitment in holding the Council rotating Presidency. It has made every effort to show that Europe works and delivers, tackling the issues of concern to our citizens head-on. But there is no room for complacency, and we have to continue to build solid foundations for the future. The European Commission is working on this objective with full speed, together with Parliament, the European Council and Belgium, which now holds the rotating Council Presidency and which receives from Spain a solid record of achievement. To Spain: thank you, muchas gracias.
(Applause)
Presidents, Prime Minister, the Spanish Presidency of the Council of the European Union has attempted to find a place for itself in a new institutional context, between the new President of the Council and High Representative and the European Parliament's increased power as a European colegislator in its own right.
At the same time, this Presidency has come at a time of major economic difficulties for Europe, such as the crisis with the euro in Greece and a growing social unrest, as we have seen in Spain, where nearly five million people are unemployed. In this context, several advances have been made: the creation of European mechanisms for financial stabilisation, progress in the regulation of the financial markets - here, I would ask you, Prime Minister, to continue on the same path so that we get these regulations - as well as the organisation of the European External Action Service.
It is difficult, however, to give the credit for these positive measures to such and such a rotating Presidency, the Presidency of the European Council or Parliament, and anyway, there have been various reverses or delays in these measures, as you have emphasised. I am particularly thinking of the cancellation of the summit between the United States and Europe, which was a lost opportunity to relaunch an essential transatlantic partnership. My group would like the European Council, during the summit in September on strategic partnerships, to catch up on the time that has been lost, and we propose the creation of a transatlantic market, which would surely provide a serious way of generating growth and employment on our two continents.
Ladies and gentlemen, the stakes are high, and we are therefore obliged to send signs of confidence not just to the markets, but also to Europeans: confidence in our joint capacity for innovation and for engaging in enterprise, and also confidence in Europe's capacity to return to competitiveness, and therefore to return to growth.
In order to achieve these results, each of the Member States must play its part and take inspiration from the things that its neighbours do better. In order for the concert to be harmonious, however, we need a conductor, and this conductor must be European. My group expects European leaders to send a message of unity and confidence and to organise themselves accordingly. My group also expects the Community method to prevail over the intergovernmental method, the limitations of which have been demonstrated by the current crisis.
Prime Minister, as you have said, we intend, even following the Spanish Presidency, to maintain the same very strong stance on this Community method. So many challenges await the Belgian Presidency, and I would recommend to them, and to all of us, that we should show humility, but also efficiency.
(Applause)
on behalf of the S&D Group. - (DE) Mr President, ladies and gentlemen, I shall begin with a personal, albeit very important, observation. Mr Zapatero, political logic dictates that I should be glad when Angela Merkel is sad, and that I should normally share in your gladness. Tomorrow evening, however, the reverse will be the case, for Mrs Merkel and I will celebrate together, and I shall have no sympathy for you.
(Applause)
Mr Cohn-Bendit will also entertain us with his faulty footballing knowledge in a short while, but now I turn to the Spanish Presidency.
Mr Zapatero, the Spanish Presidency has had some outstanding successes, about which I wish to speak at this point. The successful conclusion in the last few days, after negotiations over the European External Action Service which were, in fact, extremely difficult - this is something I wish expressly to state - has been achieved in close collaboration with Baroness Ashton, with a great deal of work from fellow Members of this House. In the closing phases, however, it was the Presidency that made the decisive contribution. This is a success of the Spanish Presidency. I should particularly like to mention your Foreign Minister, Mr Moratinos, who made a significant contribution in bringing it to a successful conclusion.
The Spanish Presidency made a significant contribution to achieving the SWIFT Agreement. I should like particularly to thank Mr Rubalcaba, without whom the SWIFT Agreement would not have come about in its present form. I have the following to say to the President of the Commission. If the mechanistic thinking of the Commission and, in particular, that of Commissioner Malmström, had prevailed, we should not have had the SWIFT Agreement. The credit for this expressly belongs to Parliament and the Spanish Presidency.
I hope that we can come to a conclusion with regard to the steps that are still necessary in terms of banking supervision and financial market regulation. We have made considerable progress in this respect in these last few days. We are not at the end, but I hope that we can come to sensible compromises and sensible conclusions. Besides, we must have a leading role for Europe. We also need it because we have seen that if Europeans act as one - and this is also a success for the Spanish Presidency - then we have a great opportunity to define European standards that we can also apply internationally.
Let us look again at the reality of the last fortnight. The speculative attack on the euro has been deflected for the time being. What is happening? The speculators can see that European measures are protecting the currency, so they are now turning their attention to the United States and are speculating against the dollar. That would, incidentally, be a good argument for all those who were present at the G20 summit to say to the President of the United States and others that they should not think that the capitalists have only us in their sights. They turn to where they believe they can make their profit quickest. Currently, that is the dollar, but who knows, perhaps next time it will be the pound sterling or some other currency. What we need are worldwide rules. If we implement them now partially, at a European level, then we are doing the right thing, because we can then, as a powerful European Union, also implement them internationally. This is also a step in the right direction.
Mr Zapatero, I am grateful that, as President-in-Office of the Council, you have clearly said here that you support the Commission. I do not always have the impression that this is the case for everyone in the Council. Mr Daul is right to have referred to the defence of the Community method. What we need is a union of European institutions against this dreadful tendency towards renationalisation, which exists especially in the European Council. We must call a spade a spade, so thank you very much for singing the praises of Mr Van Rompuy. I also find him quite charming but, as a Member of this House, I must say that our interlocutor is the rotating Presidency. I have already given three examples of ways in which, with the rotating Presidency - which, incidentally, is led by politicians and not by some bureaucrats sitting within the administrative machinery in Brussels - and as politicians - and as a Minister you are also a Member of Parliament - we, as a rule, have a significantly better understanding of what happens in a parliament than some official sitting in a general secretariat, even if it is led by Mr Van Rompuy. That is why I believe that the rotating Presidency has proved its worth. Especially for us as Parliament, it is a direct interlocutor, with whom we can directly solve problems in specific legislative processes. One result of the Treaty of Lisbon, which I also consider to be a step forward, is the fact that the European institutions, if they work together, if they regard one another as mutually complementary, can have far greater success than if, as very often happens in the Council, they try to lock horns.
Overall, the Spanish Presidency was a successful Presidency. Thank you for your efforts and thank you for your attention.
Mr President, if football does not count, I, too, shall now make a footballing analogy. The Spanish Presidency seems to me a little like Fernando Torres's World Cup. It began with high expectations, but hitherto, it has been a rather disappointing tournament. I hope in all honesty that as far as Fernando Torres is concerned, it will be the same tomorrow, and that we shall not have to relive the experience of 2008.
On economic policy, the Spanish Presidency set itself a truly ambitious programme: EU 2020, stricter equity capital requirements for banks, regulation of hedge funds and reform of European financial supervision. This was absolutely the correct approach in the crisis.
I must say, however, on behalf of my group, that we are disappointed with the result. Not so much with the Presidency of the Council as such, but with the Member States. We all know how diplomatic Mr Barroso is. When he says that there has been progress but no breakthrough, then for him, this is plain talking.
It is true that an agreement could be reached on the capital requirements, yet not on the regulation of hedge funds. Here, negotiations hit the buffers because no common position can be arrived at in the Council, although here too, there must be bargaining. There are also problems in the Council when it comes to financial supervision. Do the Member States really believe that in a common market for financial services, supervision should best be organised at a national level? The crisis has shown that this approach has failed. The Council should not stand in the way of efficient European financial supervision. The taxpayer is unable and unwilling to rescue the banking system one more time.
Much the same goes for the EU 2020 strategy. In the Council, they behave as if the Lisbon Strategy had not failed due to mistaken ideas. That is precisely the case, however. The open method of coordination broke down. Here, too, we need more European cooperation. A jobs and growth strategy aiming for success must be based on the Community method. The new strategy does not do this to a sufficient degree. This House has called for a different approach.
If we in Europe do not wish to settle for loss of prosperity in the long term, then we must become more competitive. For this purpose, we need an efficient growth strategy with potential for success. For this purpose, we need regulation and a reorientation of the financial markets, which focuses more strongly again on financing of the real economy. For this purpose, we need effective crisis prevention and crisis management in the form of a European financial supervision authority worthy of the name, and a European currency fund.
However, to this end, we also need Member States' governments finally to put their budgets in order, and better coordination of our economic policy in Europe. This cannot be a race to the bottom, it must be a race to the top; we want more competitiveness in more Member States.
In foreign policy, more would surely have been achieved if Spain had recognised Kosovo. This weakened the position of the Council on this question from the very beginning. The US-EU summit and the meeting of the Union for the Mediterranean were cancelled.
There is one final comment I should like to make. My group has an extremely constructive approach to negotiations with Turkey, but to have opened a new chapter on the last day of the Presidency, almost as if it were a reward for Turkey's abstention in the UN Security Council on sanctions against Iran, has attracted criticism even from supporters of Turkey. I believe that engagement with Turkey must be carried out differently, in a more differentiated and committed way, and in a better thought-out way, rather than rushing through decisions at the last minute.
Mr President, I shall make no remarks about football. I know you are all too clever for that. I shall only say it is a pity that Ghana has been eliminated. We can all agree on that, can we not? Good.
The attitude in this House to the statements made today - namely, that we are all satisfied - surprises me. We have indulged in empty rhetoric. Progress has been made, progress and further progress, and somehow I have the impression that apart from here, in this Chamber, no one has noticed. You might say that this is something to do with our inability at this time to communicate well enough, but that is not the problem. Plainly and simply, the problem is that we must face reality for once. The reality is this: we are making resolutions about 2020, but we are incapable of making a single penny available for the seven or eight flagship projects. That will not work. I can already see the Council saying that we must reduce the European budget because of the crisis. That means you can already mothball 2020.
We are always saying we want growth, growth, growth. Yes, but what sort of growth? Those who want growth cannot only get growth by saving. We need a European fund. Yes, but it must be a fund for solidarity and investment. Where today is Europe speaking about investment? Where? I have not heard it mentioned once in any of the speeches. Granted, you have perfected the Stability Pact, which means yet more sanctions that will not work unless you boost the economy. You can announce as many sanctions as you want, they will be of no avail. To achieve positive economic growth or, in other words, sustainable growth and green growth, you must also invest in certain sectors. I have heard nothing about that today - not a word.
I would like to reiterate something with regard to SWIFT. Mr Schulz, this House has decided on a single paragraph on SWIFT. When the Americans make a request, there must be a judicial authority to monitor whether or not the request is legitimate. Now comes the agreement that you approve of, and the answer is Europol. I did not know that Europol was a judicial institution - one learns something new every day. An American police officer asks a European police officer whether something is alright, and you believe that a European police officer will say to an American police officer that it is not? That is nonsense, since the police have to work with each other. One force cannot monitor the other. No legal system makes provision for one police force to monitor another police force. SWIFT as it stands does not therefore meet the demands of the European Parliament, as we have voted on here. You, too, should say something about that, and not just praise it to the skies, since that is simply not the truth.
(FR) Prime Minister, on the basis of your experience of the rotating Presidency, I believe that there is an institutional problem.
I believe that after six months... well, we will have to see after the next few Presidencies. I do not believe that the rotating Presidency and the permanent Presidency can function as Lisbon has defined the institutions. There is a real problem of dysfunctionality. We should have the clarity of mind to discuss this problem in the future.
on behalf of the ECR Group. - Mr President, this Presidency took office at a critical time with much at stake. As the first rotating Presidency which would also chair the European Council and the General Affairs Council, it could have given shape to a new kind of Presidency, developing constructive relationships with the President and the High Representative. In the ongoing work of the Council and the preparations for the European Council, it could have had a vital role to play in driving forward a modern and progressive European reform agenda, and in facing the crises in the economy and public debt and in the eurozone, the European Union was owed a positive force for action.
Instead, sadly, too often, this Presidency has appeared more interested in sound bites than substance. It proposed a transatlantic summit which it could not deliver, while simultaneously pursuing a policy on Cuba which has destabilised the Atlantic relationship and contributes nothing to liberating the imprisoned people of that important island. It had sought a summit of the Mediterranean Union, but this was cancelled.
In foreign policy, it seems their only consistent objective has been to try to undermine the High Representative by criticising her, for example, for not attending meetings and yet, to be frank, given the Presidency record in arranging summits, I can quite understand her reluctance in putting their meetings into her diary.
Turning to the economy, the Spanish Presidency has been virtually invisible. Making the banks' stress tests public is clearly a significant step, but let us not pretend that it amounts to a complete strategy for recovery. It is hard not to avoid the impression that the main objective of the Presidency during the eurozone crisis has been to hide away, but with a budget deficit of over 11%, perhaps they felt good reason to avoid international scrutiny. With a large deficit and a timid reform plan for their own economy at home, they were in no position to offer Europe leadership or to set an example, and so the historic opportunity from being the first Presidency following the Lisbon Treaty has been lost.
Spain is a key member of the European Union, with its proud heritage and vibrant modern democracy. It has so much to offer, and in this House we have many distinguished Spanish representatives. Yet this uninspired, lacklustre Presidency has let down the Council, has let down the European Union and, I very much regret to say, has let down Spain as well.
Mr President, Mr Rodríguez Zapatero, Mr Barroso, look, Mr Rodríguez Zapatero, if there is no change to the underlying economic orientation of the Union, whoever holds the rotating Presidency is destined to dismantle the European social model. That is the plain truth. That is the reason for the general strikes in Greece, Italy, France, Portugal, and the next one, on 29 September, in Spain.
These general strikes are responses by workers and pensioners to this economic orientation agreed by you and by a substantial majority of this Chamber. There is great consensus. Just look at the differences that there are in the national debates, yet, when you come here, everyone is in agreement. That is because here, you are all in agreement on the basic orientation of an economic policy that penalises workers and pensioners, who are not the ones responsible for the crisis. They are not responsible, and yet they are going to pay for the crisis.
For that reason, Mr President, I believe that the fundamental question is whether we have sufficient strength to change this economic orientation, which threatens the social model and social and territorial cohesion. At the end of the 1980s, the Washington Consensus moved to Brussels. There should be no intervention in the economy, all strategic services held in public hands should be privatised and steps should be taken towards deregulating the market. This policy of not intervening in the economy has led us into an unprecedented crisis within the European Union, and has placed the European social model in jeopardy. Therefore, it is impossible for a President-in-Office to save the situation without changing this model, which has made the Brussels consensus a photocopy of the failed Washington Consensus. It is a photocopy, Mr President.
You began with the resounding failure that is the Lisbon Strategy. That was not part of your remit, and yet, despite that resounding failure - which aimed for 3% growth, to achieve 20 million jobs and to earmark 3% of GDP for research and development - another strategy is being introduced on the same basis of not intervening in the economy and not having public instruments, a European Treasury, a European fiscal policy, active employment policies or industrial employment policies. We do not have a single instrument, and we continue in our commitment to this failed policy. Logically, therefore, the response of the European workers' movement cannot be otherwise. This the movement that has tried so hard to maintain the social model, and so its response is general strikes. General strikes.
Therefore, Mr President, we do not agree with the result of this Presidency, and I say to you, as I said at the beginning, that if there is no change in economic policy, whoever holds the rotating Presidency is destined to be the instrument that dismantles the European social model.
Finally, with regard to foreign policy, we do not agree with the application of the European doctrine as a neighbourhood policy to countries that do not comply with clause 2 of the association agreements. The war crime committed by Israel against the humanitarian flotilla should have been met with the response of an immediate freezing ...
(The President cut off the speaker)
on behalf of the EFD Group. - Mr President, I should like to address Mr Zapatero. You have exercised the EU rotating Presidency in the same way you govern your country, Spain - that is, with your back to your citizens. Today, I am coming back here to remind you of the infamous Spanish land-grab, a matter which I first brought to your attention in January. You have done nothing to resolve the madness affecting hundreds of thousands of people across Spain who face confiscation and demolition of their houses.
A few days ago, the head of the planning inspectorate in Andalusia acknowledged that in that region alone, 300 000 houses are affected. This is not the handful of British citizens that some want us to believe. The suggested solution is that the owners can have their houses legalised for a fee. They have already paid, Mr Zapatero. My constituents regularly ask who is running Spain. Mr Westerdale writes that he fears he is facing a situation similar to that experienced by British subjects at the hands of President Mugabe in Zimbabwe and wonders why he is receiving this treatment in a friendly European country. This is why he feels that the European Union is not capable of protecting British citizens.
(ES) Do you realise, Mr Rodríguez Zapatero, that this ongoing situation is a violation of human rights, as well as being a major component of the crisis that Spain is going through? Do you expect the European Union to come to the rescue of a country where this violation continues to occur, without the central government deciding to intervene?
For my part, you can be sure I will continue to fight in defence of all the people - the British, the Spanish and all Europeans - who are suffering this injustice.
). - (ES) Mr President, Mr Rodríguez Zapatero, you made an error in your approach. You thought that you were actually going to preside over Europe and have an influence on the gear-wheels that make the complex European machinery work. You came to believe this because that is what you let people around you announce, that the world was going to experience a stellar moment under your Presidency. None of this has come to pass.
Let us move on to some details. With regard to these six months of Spanish Presidency, I would like to make a distinction between its political management on the one hand, and the work that has been carried out by the workers in the engine rooms, on the other. It is the first of these that has failed, and that is due to a lack of adequate impetus from the Presidency of the Government, which has fashioned a European Presidency in accordance with the swing of the pendulum. However, I would like to highlight the efforts made by the workers and their estimable desire to serve Europe and Spain. It is a fact, Mr President, that Spain has magnificent professional staff, and it is to be regretted that they are marginalised to such an extent in day-to-day reality.
That said, it must be acknowledged that several praiseworthy initiatives have been adopted during these six months. Of these, I am pleased to mention the organ donation and transplantation plan, and the work carried out on the rights of patients with regard to cross-border healthcare.
The agreements on the new Europe 2020 strategy and, in particular, those relating to the European External Action Service, which are both still too fragile, are more up in the air.
What occurred with the European protection order for victims of violence against women was regrettable, and the basic Community patent yielded the same sombre result for the livelihoods of thousands of companies, blocked, in part, by the linguistic problems engendered by Spanish legislation.
However it is the large-scale political gestures that have provided a closing balance of spectacular failure: from the Mediterranean summit to the one between the European Union and the United States, with your own government being responsible for creating excessive expectations with regard to the latter meeting. However, we would have to agree that not being able to move forward with your policy with regard to Cuba has been highly positive for the Cubans.
Finally, the advances made on the road towards better European economic governance cannot be attributed in any way to your Presidency, which was resoundingly absent on all of the most important questions.
Goodbye, then, to the Spanish Presidency. I would like to draw one positive conclusion from this experience: my imagination as a convinced pro-European is excited when I think that this could mean the end of rotating presidencies as they have been conceived of to date. This would be good news, as until Europe strengthens its common institutions by solidly uniting their fragments, it will continue to run the risk of finding itself suffocating in the vacuum of irrelevance.
(ES) Mr President, Mr Rodríguez Zapatero, these first six months following the entry into force of the Treaty of Lisbon required and merited a change in political attitude.
If the economic and financial crisis has been a consequence of the move away from the 'real' economy and the disordered development of the 'unreal' economy, the same can be said in a political context.
On 20 January, in this Parliament, Mr Rodríguez Zapatero announced the four - not two - priorities of his Presidency: first, the common market for energy; second, investment in the information society; third, a sustainable economy or industry, with a plan for developing an electric vehicle; fourth, the completion of the Bologna higher education area. I ask myself, to what extent does this statement of objectives approach the reality that we have lived through?
During his first speech, when he put forward his objectives, he did not mention the words 'deficit' or 'debt' once. The entire Presidency changed radically at the Ecofin meeting on 9 and 10 May of this year, and the euro crisis came to light.
He continued to be late and unsuccessful. Necessary measures had to be improvised in the European Union due to the lack of foresight and depth in the diagnosis of the crisis. There was an additional difficulty: because of the results of his economic policy, the person holding the rotating Presidency was not in a position to participate in the leadership required for a solution, as he had become part of the problem.
While rotating presidencies are, without a doubt, different following the treaty, in such an acute situation of economic crisis, either they assert themselves, or else they are even more limited and weighed down by the lack of confidence in, and the lack of credibility of, their economic policies within their respective countries, as in this case.
Mr President, the greatest crisis that we politicians are living through is that of confidence. A crisis of confidence of such magnitude can only be resolved if we dare to tell the truth.
We can find a description of the third fiction of this Presidency within this morning's speech, in which it seemed that the President was only interested in extolling this Presidency.
The question that we must ask ourselves is whether we will be capable of not going back to improvising or, instead, whether we will be able to diagnose and foresee the specific crisis scenario that will have a social dimension.
(Applause)
(ES) Mr President, over 25 years, Spain has held the Presidency-in-Office of the European Union four times, and, as on the last three occasions, it did so this time with intensely pro-European dedication and responsibility.
Above all, it did so with results. It has never held the Presidency in such a difficult context as now, surely the most difficult that the European Union has known in its entire history. In this context of crisis, the results described in President Rodríguez Zapatero's statement are doubly remarkable, as the crisis is not just economic. It has also been political. It has affected the bond of confidence linking the public in the Member States with the European project and Europe's institutions. In successive elections, many citizens have stayed away from the ballot boxes, asking themselves who is in charge in this crisis: the financial markets, which are not answerable to anybody, or the governments, which are democratically answerable to their citizens?
For all this, the economic and political governance of the European Union has moved forwards during these six months, which started with the delay in getting Lisbon up and running, and this is encouraging. Now, in keeping with the trio dynamic established in the Treaty of Lisbon, the pro-European impetus of this Presidency is being transferred to the subsequent presidencies: Belgium and Hungary. As everyone must be aware, none of the challenges of globalisation - demographic, energy-related, social and the fight against poverty - can be overcome by a single country on its own. We must row together, otherwise the European Union may slide towards irrelevance.
The lesson from this is clear. It has shown us our vulnerability: that of the single currency in the face of a lack of fiscal, budgetary and economic coordination; that of response times in the face of the enormity and speed of the challenges. Hence, we have the motto of the European Union: united in diversity. In no case should we be disunited in the face of adversity. From now on, every Presidency must think globally, not locally. Moreover, every Presidency, over and above legitimate national interests, must act 'in a European manner', responding from Europe and for Europe.
(Applause)
(ES) Mr President, President Rodríguez Zapatero, the crisis has forced us to take economic governance measures with regard to the financial supervision package, which collapsed yesterday, at half-past one in the morning, the creation of the rescue fund, the roll-out of the European External Action Service and the Europe 2020 strategy and its radical commitment to innovation.
In addition to prestige, leading these projects requires authority and recognition. In this context, you have been constrained and limited by the appalling data from Spain and the constant rumours about its solvency and the deficit in its public accounts. In addition, improvisation and the haste to sell an image have adversely affected the progress of good ideas, such as the European protection order. One may also ask whether the rotating presidencies are helping to strengthen real European leadership.
With regard to the Basque Country, we would include the entire 'Y Vasca' line on the list of rail routes. There has been no progress in the recognition of Basque as a minority language in Europe, nor on the Basque economic agreement, nor on integrating the Ertzaintza, the Basque police, into the Schengen System. Spain and France have led the anchovy plan, which has been so important for the sector, when it was agreed with them and by Parliament.
The Treaty of Lisbon has not progressed, as you announced, with regard to its regional aspects and the annexes on subsidiarity and proportionality. Again, there has not been much respect for this Parliament at the end. You did not invite us to the start of the Spanish Presidency, and you summed up in the Congress before here. We will continue demanding a voice for Europe's regions.
(The President cut off the speaker)
(ES) Mr President, I have to tell you that this Presidency has failed us in a fundamental way as, instead of being committed to a Europe of peoples and citizens, as we had hoped, it has carried on being committed to a Europe of states and markets.
We did not expect results - after all, it is not your fault in particular, but that of the system - but we did expect leadership. You demonstrated that, for example - and here I congratulate you - by promoting the European protection order. However, it would also have been good to see this leadership in other areas: for example, in promoting financial supervision on a European scale, committing to fiscal reform on a European scale, or really committing to a tax on financial transactions. On environmental issues, you continue to avoid acknowledging the importance of energy efficiency, you continue to subsidise coal and you are still not facing up to the destruction of coastlines. SWIFT is not good news to me; it is very bad news.
Finally, with regard to respect for peoples, I have to tell you that in Catalonia, as you know, we are profoundly disappointed. Last week's ruling has caused many Catalan pro-Europeans like me to seriously reappraise what our role is in this Europe that we would like to build and which we feel a part of, and in this we have found you wanting.
(PL) Mr President, it seems to me that it is very difficult to evaluate a Presidency which set itself very ambitious objectives. Perhaps one of the problems of this Presidency was those ambitious objectives, and alongside this there was the fact that the Presidency came at the time when the Union's institutional system was changed by the provisions of the Treaty of Lisbon. Among the positive aspects of the Presidency, I would include the fact that the Europe 2020 strategy was, after all, prepared and adopted, although there does also exist the fear that it will, in the future, share the fate of the Lisbon Strategy - but the Spanish Presidency will not have any influence over this.
Unfortunately, it is apparent that in external policy, Spain was not up to the task. The European Union-United States summit was not entirely successful, and also in matters which interest me - the Eastern Partnership - no progress was made at all. Even by taking advantage of the good offices of the new commissioner, Mr Füle, it did not prove possible, in my opinion, to move a single step forward in the matter of lifting or relaxing the visa regime for Ukraine, which could have been a kind of starting point, the start of something specific in the area of the Eastern Partnership. Of course, Mrs Ashton should have been doing something in this area, but this, too, was lacking. We cannot accept a situation in which the European Union's objectives depend on which country currently holds the Presidency. If it is a Presidency from a Member State in the south, it works on objectives related to the south, and if it is from the east, it works on different objectives.
(EL) Mr President, as things turned out over the last six months, the Spanish Presidency had little time left to perform its duties and we should perhaps not be overly critical. Nonetheless, in practical terms, I should like to point out two blatant omissions on the part of the Spanish Presidency.
Firstly, you wasted a major opportunity to formulate an action plan for the rational configuration of the energy market in the Euro-Mediterranean area; chaos reigns there and we all expected the Spanish Presidency to put that chaos in order.
Secondly, as regards Europe's prospects for growth, you wasted the opportunity to promote an institutional framework for LNG [Liquefied natural gas], which is the prevalent energy fuel in the Euro-Mediterranean area.
Nonetheless, I thank you and congratulate you for your work in the Council.
(DE) Mr President, Mr Rodríguez Zapatero, the Spanish Presidency was half a year of missed opportunities. In January, Mr Zapatero came here like a bullfighter who wanted to bring the financial market to its knees, yet in the end, we found out that he had no sword for the task.
The Spanish Presidency has left no enduring traces, Mr Zapatero. We were left with the impression that it was half-hearted, in large part lacking initiative and altogether unsuccessful, despite the best efforts of individuals. We do indeed recognise that there were enormous domestic problems to be tackled, whereby the government may have shared the blame for these. However, instead of restoring stability to Europe and leading it during the financial crisis, Spain added fuel to the fire. In football speak, one would have to say that it was an own goal.
I shall mention just a few points. You said that we have remained true to the spirit and the letter of the Treaty of Lisbon. I would query this. The rescue package contravenes the treaties and the budgetary rights of Parliament under Article 352. Not even the President of this House was involved. We have no agreement on supervision or regulation of the financial markets; rather, we are now working on it with the Belgian Presidency. We have no concrete progress on the Stability and Growth Pact. These are the facts. Moreover, as regards economic and monetary policy, the Monnet method - that is, the Community method - was laid to rest on 9 May 2010.
So, this is hardly a successful report card. You have, and I greatly regret this - I wish it had been otherwise - left no enduring traces.
(The speaker agrees to answer the question of another Member in accordance with Rule 149(8))
(DE) Mr Langen, would you be so kind as to address the same criticism that you have directed to Mr Zapatero also to Chancellor Merkel? That would assist the inner coherence of your argument.
(Applause)
(DE) Mr Schulz, we are not in the German Bundestag here, and neither are we in Germany. It is the Spanish Presidency that we are discussing. Mr Zapatero said he has accomplished everything in good faith. The reality is different.
Naturally, I shall make this opinion clear to the French and German Governments; I have already done so in the case of the President of the Commission. Here, however, we are discussing the President-in-Office of the Council who is accountable; we are not discussing domestic political quarrels in Germany. We could still do that too, Mr Schulz.
(Applause)
Mr President, Prime Minister Zapatero has had some difficult issues during Spain's Presidency, and these are testing times for Europe, but I am pleased that he also kept focus on other pieces of legislation which are important to citizens - a breakthrough on cross-border health, agreement on organ donation and political agreement on pharmacovigilance. I would like to commend the work of the Spanish civil servants who worked with me as rapporteur on that dossier. They were extremely professional and really have delivered a very good piece of legislation with the European Parliament. This week, we are also going to vote on illegal logging and industrial emissions. It is a solid record of achievement.
On the Spanish property issues, Prime Minister, you have seen today people who want to make political capital out of the real problems of ordinary people who fear for their life savings. We have had discussions with you and your government and officials on this issue and I hope that you will listen to this - as I know you will - because we know you care about citizens; we therefore look forward to more constructive talks.
Thank you for your work on the environment and health, and we look forward to working with you in the future.
(ES) Mr President, Mr Rodríguez Zapatero, in January, you said you were coming to relaunch the European Union, but it is Europe that has forced you to change your autarchic policy against the crisis.
The situation with regard to the Spanish economy in 2010 is reminiscent of that in 1959. As then, the immobilism of the Spanish Government has needed to be overcome and, as then, a profound reform of the labour market is recommended for Spain.
Your European Presidency has been very poor. You have avoided the big decisions. European financial supervision or the directive on speculative funds, which date from last year, should already have been adopted, but you lack leadership. To use a footballing expression, Felipe González would certainly have scored with this ball.
Your Presidency has coincided with the Spanish economic collapse, which you were warned about. I myself reminded you in January of the dire predictions of the European Commission, which have come to pass through your inaction: an increase in unemployment, an uncontrolled public deficit and a fall in bank credit to companies. As a result, today, the international financial markets remain closed to a great many Spanish companies.
Mr Rodríguez Zapatero, I proposed to you that Catalan should be in use in this Chamber by today, and you washed your hands of the whole thing. I see that you agree with the 'final solution' for Catalan.
I conclude with some verses by Machado, inspired by your frivolities. 'Castile [...], dominant yesterday, wrapped in her rags, scorns all she does not know.'
(ES) Mr President, Mr Rodríguez Zapatero, despite your promises of January this year, Spain has not led the way out of the crisis or shown leadership with regard to the European Union's external influence.
Specifically, what happened to the Euro-Mediterranean summit or the summit with the United States? When will Kosovo be recognised? Where are the measures to guarantee fulfilment of the Europe 2020 strategy? What have been your contributions to sorting out the financial market, the common market for energy or the higher education area? In which documents have you established the Mediterranean axis as a priority?
Six months have been more than sufficient for Europe to have realised that your Presidency-in-Office and your government are a faulty model. Many of us have spent a lot longer putting up with this model.
Without a doubt, you and your government constitute an excellent educational aid as to why we want to make ourselves a state within the European Union.
(IT) Mr President, ladies and gentlemen, Spain has been truly fantastic this year, President Zapatero, but not your Spain. Indeed, it is the Spain of Del Bosque, Casillas and Villa which has been fantastic this year and not the Spanish Presidency of the Union, which has, for too long, appeared completely remote and disinterested in the fate of a continent in crisis.
Yet six months ago, when you set out your programme, I saw some positive signs in your words - particularly regarding the equality of human rights - despite the ideological differences between us. Unfortunately, the trust which we initially placed in the Spanish Presidency has not been repaid at all.
Mr Zapatero, I am doing nothing more than voicing the thoughts of many Members, including some who are politically close to you. We think that, just as in the Barcelona Process, you have resorted to empty nominalism, where announcing results is the same as having achieved them.
The reason behind this position originates from a radical political stance which has not cast off your heavy ideological footprint, even during a period of serious crisis. In these six months, we needed pragmatism and the desire to draw fully upon the founding values of the European Union. In many speeches, you have preferred to refer to utopias which no longer bear any relation to reality and resign yourself to an anaemic six months, despite the substantial help received from Parliament on, for example, the issue of the European External Action Service.
Mr Zapatero, do not resent these words of open criticism. They are not borne of preconceived opposition but are a judgment which you would do well to take into consideration ...
(The President cut off the speaker)
(DE) Mr President, Mr Barroso, Mr Zapatero, from the point of view of those in charge of budgetary control in this House, the Spanish Presidency has made history. We are grateful that this Presidency has succeeded in removing the discharge procedure for the Council from the sphere of obscurity. Previously, the Council has refused to lay adequate accounts before the European Parliament.
Sessions had, at best, an informal character. One had to collect documents bit by bit, or they were unavailable. Answers to questions were unsatisfactory. The Council would refer in all seriousness to an agreement dating from 1970, the 'gentlemen's agreement', which allegedly clarifies issues concerning the discharge, although this gentlemen's agreement spares not a single word on this matter.
This has now changed. The Secretary-General of the Council has agreed to introduce a discharge procedure worthy of the name in a transparent procedure in compliance with democratic standards. This success of the Spanish Presidency testifies to the democratic and European convictions of the Spanish Government. For this, it deserves the praise of this House.
(ES) Mr President, Mr Rodríguez Zapatero, I would have liked to have made a different speech today, believe me. You set out six months full of ambition, and set the bar so high with your claims that, when these are compared with what was actually achieved, disappointment was inevitable. What is certain is that you have not been able to overcome a complex situation for which you lacked leadership and credibility.
You yourself pointed out once that the European Union is a club with rules and I agree. However, it was up to you to demand obedience to these rules. The reality is that it was the government of Spain that urgently needed to fulfil its obligations.
Within this context, positive achievements, whilst not lacking, have been undistinguished. Unlike me, you have had time to talk about them.
Democracy is a public opinion-based system. This is how it seems: President Obama's disdain, as well as the cancellation of the Mediterranean Summit and the one announced between the European Union and the United States, constitute very significant failures.
The rush to reach improvised agreements at any cost has not helped the image of Spanish management: as a way of achieving a respectable objective, it could be described as amateurish.
Spain is a great nation, and will continue to be one, despite the poor management of this period. Our diplomats and officials have kept a stiff upper lip and, thanks to this, Spain's prestige will survive.
The truth is that the situation in Spain will count for more within the value judgment that will be made of this Presidency than what was done or not done here. Someone who has taken his country into a phase of uncertainty and unrest would have difficulty in providing leadership for an enterprise this difficult.
At best, this Presidency has been sadly irrelevant.
Mr President, although the EU got its new legal framework by the end of 2009, it was the task of the Spanish Presidency to make Europe move and to make the framework work.
The Spanish Presidency delivered what was expected concerning the most important institutional issues. We did not agree on everything but we began to fill the Lisbon framework with life and concrete details. Next to these seemingly technical issues, the presidential programme of our Spanish friends did not lack policy ambitions. They established themselves as models for working towards gender equality and the promotion of women's rights. Huge thanks go to this Presidency, especially to Mr López Garrido and his team, for making this often neglected issue a core one during the last six months. We have not yet managed to finalise the European Protection Order but I am hopeful that we will do so under the Belgian Presidency.
The Spanish also met high expectations on democratic rights. This is clearly reflected in their diligent effort on making the European Citizens' Initiative operational as soon as possible. As thanks for this, the rapporteurs, Alain Lamassoure and myself, have already prepared a working document in the Committee on Constitutional Affairs on the ECI.
(ES) Thank you very much, once again, for the job that you have done, and I hope to continue working to achieve the goals that you have set out. Congratulations!
(PL) Mr President, Mr Zapatero, evaluation of the Spanish Presidency is of particular importance to us because it is the first Presidency under the new Treaty of Lisbon, and this is important for us, for example the Poles, because we are preparing for the Polish Presidency. I would like to ask if the state of affairs which has actually been achieved strengthens future presidencies or not.
I have to say that, during the Presidency, what we had expected turned out to be the case - the Treaty of Lisbon, which was intended to support a strong Europe, in fact, leads to a weakening of the Community method. Unfortunately, during the Spanish Presidency, this was very clear, the best example being the weakening of Parliament's role in building the 2020 strategy.
The Spanish Presidency was involved in interesting work, including the very interesting meeting in Toledo on the role of cities, and this deserves to be recognised. However, for us MEPs from other Member States, it is very important to watch what is happening in Spain, too, because the Presidency is not only about leadership, but is also about leadership of the whole European Union. In relation to this, it is very important to us what the economic situation is like in Spain, including during the Presidency, as well as the arguments which are put forward. It is also important to us what model of social and civil affairs is being promoted by Spain, as well as how it defends the provisions of the treaty - which says that family matters are the sole and exclusive responsibility of the Member States. This is something which causes us very great concern.
Mr President, the Spanish Presidency has coincided with a deep financial and credibility crisis in the Union. This crisis has hit the country holding the Presidency very hard. The deficit of trust in the EU economy and common currency is rooted in the huge debt burden, which is still looming large in the way of life: living today at the cost of tomorrow. Last week's Economist asked: 'Is there life after debt?'.
The Prime Minister referred to enhancing competitiveness as one of the main goals of the Presidency, but no real recipe has been offered as regards how to address the crisis of values, the moral crisis, and even how it would be practically possible to return to a balanced budget.
On several occasions, we have missed the Council at Question Time in Strasbourg. Numerous MEPs are still waiting for the opportunity to put a question to the Council on how the new ESDP could be applied to arms sales to third countries and whether we could finally agree to have consultations in the Council before deciding to sell modern military technology to partners outside the EU.
Lastly, I am concerned that cyber threats have not been high on the Spanish agenda. Cyber weapons are being developed secretly and we have no idea of how and when they could be used. The EU needs to take the lead in the debate on how to reduce the threat of cyber war, how to restrict cyber attacks before it is too late, and establishing whether there is any chance of agreeing on any rules on good behaviour in cyberspace.
Mr President, the policies implemented by the EU institutions during the Spanish Presidency were disastrous for the working-class people of Europe. We saw an abject capitulation to the sharks in the financial markets, whereby predatory banks and hedge fund pirates were allowed to exercise more control over economic policy than supposedly solid governments. President Barroso and the EU Commission acted as the enforcer for these sharks in the markets, demanding cuts across the board in public spending and in services, and you too, Señor Zapatero, acted as an enforcer for the speculators in the markets. Instead of fighting them, as a real socialist party would do, you imposed savage cuts on the living standards of the Spanish people at their behest. We now have a social nightmare of mass unemployment and a tax on living standards across Europe. I salute the workers of Spain for fighting these cuts with strong strike action. Clearly, the capitalist system only contains more and more disasters as it goes into deeper crisis. We have to sweep it away and replace it with a socialist and democratic society that can really transform the lives of our people in Europe.
(RO) I believe that we must applaud the particular efforts made by the Spanish Presidency during this extremely difficult period. One important achievement is the creation of the European financial stabilisation mechanism, which envisages financial support being granted to states in exceptional circumstances, up to a limit of EUR 60 billion.
On the foreign policy front, the Spanish Presidency achieved positive results following the high-level meetings which took place, particularly with Latin America.
In specific terms, the resumption of negotiations on the association agreement between the EU and Mercosur countries would create a free trade area for 750 million people. However, a thorough assessment needs to be carried out on the impact of this agreement because, as Commissioner Cioloş said, the agreement could have an adverse impact on European farmers due to the increase in agricultural product imports.
Mr President, first of all, I would like to congratulate Mr Zapatero on the many successes he has had during the Spanish Presidency.
Earlier, we heard criticism about issues relating to Spanish property. It is true that this affects many thousands of Spanish citizens and ordinary people who have chosen to make Spain their home. It is easy to shout from the sidelines in order to capture headlines, but if we are serious about resolving this problem, we need constructive engagement. That is what we, in the British Labour delegation, want to do. I am pleased that my colleague, Michael Cashman, and I recently had a meeting with our Spanish colleagues in the European Parliament in the hope of setting up a commission in Spain to examine those cases in which people have purchased property in good faith and used the legal system appropriately. This would be a great step forward for the many people who are suffering as a result of these issues. We hope it will have your full support and we look forward to working with you on this in the future.
(PL) Mr President, Mr Zapatero, the six-month Spanish Presidency came at a special time - a difficult and an experimental time. This was the first time a Presidency had operated after the entry into force of the Treaty of Lisbon, which redefined and reassigned its competences. Against a background of political, economic and financial failures, adapting the role of the Presidency to work with the newly appointed President of the Council did not develop into a major problem.
It did not prove possible to go ahead with the planned European Union-United States summit, because President Obama refused to attend, or something which was important to Spain - the project for a Union of Mediterranean states. When the Union was faced with an enormous economic crisis, Germany and France took over at the helm, setting the tone of the financial aid programme for Greece. The spectre of financial collapse also hung over Spain itself. So it is hardly surprising that it was the involvement of other countries which came to the forefront in this Presidency. Greater consideration was given to the future of the euro area than to the priorities of the Spanish Presidency. These problems will now have to be taken on, too, by the Belgian Presidency.
(DE) Mr President, it is common knowledge that the Spanish Presidency was highly problematic. Instead of seizing the bull by the horns in the traditional Spanish manner and pushing through the necessary new regulation of the financial markets and the rating agencies quickly and courageously, the Spanish Presidency took refuge in attempts at appeasement, and postponed weighty projects to be dealt with by the next Presidency.
The Spanish Presidency was announced at the start of the year as a landmark in history. In fact, six months were pointlessly wasted, and the wrong turning of centralism enshrined in the Treaty of Lisbon blindly followed further. Since Spain is well known to have massive financial problems itself, it was, among other things, overwhelmed by management of the financial crisis. Under Spanish leadership, the political meaninglessness of the EU has again been brought to the notice of the world. Important meetings have fallen through, and it was only possible to agree on stop-gap measures.
Nevertheless, the Presidency was unique. Never before have the EU treaties been so massively broken as by the rescue packages costing millions, which will soon come tumbling down on our heads, as they have merely postponed dealing with the EU's real problems.
(PL) Mr President, we began this year full of fear because of the global crisis, but also full of hope, because of the entry into force of the Treaty of Lisbon. In January, the Prime Minister of Spain presented ambitious plans to be realised during his leadership. Unfortunately, not a great deal of this proved possible to achieve. However, this is not the main reason why the Spanish Presidency cannot be evaluated positively.
Its main fault was chaos, which was prophetically foretold by the face of Mr Bean placed by a hacker on the Spanish website. The chaos showed itself in the fact that, on the one hand, Madrid brought about tremendous disorder in the Union's external actions, encroaching on the competences of the High Representative, while on the other, it did not put any active measures in place in response to the worsening budgetary crisis. Mr Zapatero was unable to sense the mood in the Union when the need was for a strong leader, not on the international scene, but within the Union. The Union's main problem was not policy towards Cuba, an arms embargo on China or the peace process in the Middle East, but a weakening of Europe as a result of the budgetary problems of Greece, Italy, Portugal and of Spain itself.
(HU) I would like to congratulate Prime Minister Zapatero and the Spanish Presidency, as they were able to fully focus on Europe in spite of the difficult political and economic situation at home. On behalf of the Spanish-Belgian-Hungarian Trio Presidency, I would also like to thank the Prime Minister for implementing the Treaty of Lisbon, which is now in force. The Spanish Presidency has also embarked on economic governance. However, the Belgian Presidency and, I fear, even the Hungarian Presidency, will have a lot left to do in this regard. The Spanish Presidency has also started to put speculative international money transactions and the money markets in order. The Belgian and Hungarian Presidency will have to continue this policy. Finally, I would like to thank the Spanish Presidency for its continued intensive focus on the common agricultural policy. The Commission's paper will be finalised this year and the Hungarian Presidency will see some hot debates. Also, I would like to thank the Spanish Presidency for the visit made by Mrs Villaruiz, Secretary of State, to the Hungarian Agricultural Academy, where she presented the concept of the common agricultural policy to 500 Hungarian agricultural producers.
Mr President, firstly, I must say as a football fan I am delighted to see three European Union countries in the last four of the World Cup, and I can say without fear of contradiction that if my country, Ireland, were involved, we would be in the last four as well!
Regarding the Spanish Presidency, I think that the dynamic is all wrong in terms of judging it. We have not taken into account the fact that the new Lisbon Treaty has changed utterly the way the Presidency operates and should be judged in the future. There is too much talk about leadership, success, flagship projects and so forth. The role of the Presidency is really one of facilitation, and that is the way it should be judged in future.
In fairness to the Spanish, they did a good job in moving from pre-Lisbon to post-Lisbon. Especially in the financial area, there are now measures in place to rein in rogue banks and weak governments. So the Spanish did not do too badly and they must be given credit for making the transition during the most difficult Presidency of all.
(Applause)
Mr President, first of all, I would like to thank all of you, ladies and gentlemen, for the interest that you have shown in the Spanish Presidency of the European Union. This interest seemed to me to be more in line with a desire to be in or speak in the Spanish Parliament rather than the European Parliament during some speeches, which I will not be able to refer to individually given the time limitations. In truth, it may be that some people are nostalgic for that place, and I understand that perfectly well. They have my respect and my esteem, but the current situation is what is important at the moment, and we are in the European Parliament judging other matters, and not in the Spanish Parliament.
(Applause)
There was another speaker who also seemed to me to have this tendency to feel like he shared the responsibilities of colleagues in the Spanish Parliament, or to be intent on getting involved with what they are doing; of lending his political and ideological colleagues a hand. However, in my opinion, we have other things to do here. We are here to judge and assess the main themes of the Presidency and its six-month tenure. It is true that you have been able to ask individual questions, but I will not be able to refer to all of them. During my initial speech, I wanted to adopt two perspectives that I believe should be the common theme of a considered, calm and objective analysis of these six months.
Firstly, it was the first rotating Presidency that had to deal with the application of a new treaty that, more than anything, is a treaty that changes institutional rules and our form of government into a Union of 27, with well known institutional complexity. To my mind, as a European and pro-European government, the first obligation that I took into consideration during these six months was that there should not be a single complaint, a single failure, a single institutional hitch and that, from day one, the new institutions would enjoy all of the political and functional legitimacy required to carry out their role. This would also make it easier for the relationship between the institutions - such as the Commission - which are, shall we say, already consolidated, and the new institutional framework, to work sufficiently well.
I can say with satisfaction that the Spanish Presidency has received nothing but support and recognition for its constructive attitude from the Commission, from the Council and from the European Parliament, and I am glad that not a single criticism of the attitude towards the major institutions has been expressed today. This was our first great challenge within the European Union as we have built it. I have to say with all humility - the same humility with which I would say to Mr Schulz, who is not here at the moment because he has had to go to a meeting on the approach to be taken to dialogue relating to financial supervision, for which he apologises, that we are, of course, hoping that tomorrow night, the result will be a victory for creativity, and that we Spaniards can have a day of celebration that I will share in full with all political representatives, as Mr Schulz will do with Chancellor Merkel if the case arises; at the end of the day, it will all remain in Europe, which is always satisfying - that Spain has played its part in ensuring that the Treaty of Lisbon works satisfactorily and has done so from day one, so that all of the institutions are comfortable in their roles and we can move forward towards a greater degree of union.
The second main objective, Mr Mayor Oreja, was to move forward from day one of the Presidency in terms of economic union and common economic policy. The digital market, insofar as it has moved forward, and the electric vehicle plan, insofar as it has also moved forward, are no more than instruments for encouraging economic union, the same as the internal market. Let us, therefore, make a distinction between the main objectives and those that are instruments for ensuring that this economic union promotes greater competitiveness and combines the synergies of all Europeans within the areas of energy, industry, innovation, research, competitiveness, and also, hopefully, jobs and others.
Now let us see what the result is. It may be that the objective, which is entirely legitimate, is not shared. However, if the objective was, as expressed by the Spanish Presidency, greater union in terms of economic policy, this has been achieved beyond expectations. Firstly, because we have financial supervision, I am hoping for an agreement that achieves the desired objectives, and regulation of all financial products; and secondly, we have a momentum for reform of the Stability Pact, for greater budgetary stringency and rigour, with new instruments for compliance with the Stability Pact. Incidentally, while we are talking so much about rules, I have to say that, since the inception of the euro, Spain has complied much more closely with the Stability Pact than many other countries among those that one of the Members of this House has mentioned.
(Applause)
Let us, therefore, look at the facts. Yes, yes, let us look at the facts. Spain is the country that has complied most closely with the Stability Pact, and there are others that have broken it up to seven times: they have made use of certain expedients up to seven times. However, in the end, that is how things are. What is certain is that during these six months, we have made progress towards new rules within the Stability Pact, with more incentives, more penalties and more requirements. Let us move on to another consideration, and an analysis of the macro-economic situation of countries, including competitiveness.
Spain has put itself forward to the Commission for assessment, together with Finland, I believe, of its competitive potential and we will be moving forward with the Europe 2020 strategy, which was also approved during this period, with the intention of rectifying the fault that the Lisbon Strategy had: governance. This is because the national objectives will be much more exacting, because there will be monitoring, because there will be recommendations and because there will be, and should be, greater shared responsibility for each state and, of course, for the Commission in the fulfilment of the Europe 2020 strategy. All of this is the situation to date with regard to greater economic union, to which I would add - a consequence of events during the sovereign debt crisis - the financial stabilisation instruments adopted, or the commitments on support for Greece: commitments that Spain has, of course, supported and observed from the start, as we have done with regard to the support for Greece. From the start. We will fulfil each and every one of our commitments.
All of this is fact, and some of you ladies and gentlemen here have put forward some rhetoric, some more, some less brilliant. However, if our intention was to achieve the satisfactory implementation of the Treaty of Lisbon, we have done this. If we decided to move, together with the Commission, towards economic union that is much more solid, stronger and with more common economic policies, we have also done this. With regard to foreign policy, it is true that there was no summit with the United States, but there were two major agreements. It is also true that there were major agreements and summits with Latin America. It is also true that, with regard to the Union of the Mediterranean, prudence counselled that the summit should not take place, which does not mean that plans relating to the Union of the Mediterranean have been put on hold, and there will be a summit when it can contribute to peace in the Middle East. Therefore, with or without summits - with the United States, in this case - there were important agreements.
Of course, although the Presidency wanted to lay down a marker from day one, it did not want to get into an argument over who has the leading role within the European institutions. What was important was that the Europe 2020 strategy was adopted, and it has been adopted; what was important was that a financial support mechanism for countries was adopted, and it has been adopted; what was important was that the financial supervision package was put in place, and so it has been; what was important was that SWIFT was adopted, and I hope that Parliament will adopt it; what was important was that the 'euro-order' was set in motion, and it has been set in motion; what was important was the cross-border agreement with regard to health, and this is in place. What is important is the tally of agreements. The Spanish Presidency, through its drive, or through the hard work of its officials, Spanish officials, contributed to all of these and this must be acknowledged in all cases, although there will be some who do not want to acknowledge the political aspects of this, that politicians should encourage and give credit to these officials.
A point was made by one of the Members of this House about the situation of European - basically British - citizens in our country as regards property, particularly on the coast. I have to say that I, as President of the government of Spain, cannot agree with the comparison that a representative of a certain political grouping from Great Britain made, or tried to make, here, actually mentioning Zimbabwe. I cannot agree with this in any way: it is unacceptable so I do not accept it. I reject it utterly. My country is under the rule of law.
(Applause)
My country is under the rule of law, it obeys laws and it ensures that they are obeyed, and it is the courts that have to apply these laws. We would be the first to sympathise with people, in this case British citizens, who may have been the victims of a swindle by some property sector shark and we are working on this with the European Parliament and with the parliamentary groups. We will work and do whatever is in our power. Furthermore, the European Parliament has demanded, on more than one occasion, that Spain protect its coastline and its environment and we have a law for coastal areas designed to protect them from the property crisis: we must apply it. We must also, from this great institution that is the European Parliament, advocate protection of the coastline and the combating of abuses that can affect natural areas, environmental areas and the coastline that we are so determined to defend.
Finally, Mr President, I would like to thank the group presidents and, in particular, Mr Daul and Mr Schulz, for their measured tone during this sitting. The Spanish Presidency has faced up to its commitments with European and pro-European willingness, it has faced up to its commitments with an attitude of loyalty and cooperation with regard to the Commission, the Parliament and the Council, and it has faced up to its period of working with economic and foreign activity objectives, which it has fulfilled satisfactorily, by and large. Clearly not in all cases and with regard to all of the points that we had proposed, but if we look again - and I am speaking most directly to listeners from my own country - at what the Spanish Parliament passed, we can see that it was achieved in a satisfactory manner.
In any case, I would like, as rotating President of the Council, to express my profound gratitude to the European Parliament and, in particular, to the President of the European Parliament, for all of the cooperation we have received during this six-month period. We have felt supported by you, Mr President. We have felt understood by you, encouraged by you. We have felt close to this institution, although, at times, there have been harsh voices. Nonetheless, we have felt close to the European Parliament and we are cheered that it is on the side of those of us who truly have a pro-European vocation, who serve Europe loyally, and who are convinced that there is no better destiny than to journey together, united, and, sometimes, leave the lesser disputes for another time.
(Applause)
Mr President, I will be very brief. The questions were essentially directed at the Prime Minister of Spain, but I would just like to take this opportunity to reflect on a point of concern expressed by various honourable Members. I am thinking of my fellow Members, Mr Daul, Mr Schulz, and Mr Lambsdorff. It is an institutional issue and, once again, I would like to thank the Prime Minister of Spain, Mr Zapatero, for his commitment to Europe and to the Community method.
I think it is right to highlight that a lot depended on this first rotating Presidency. How would the rotating Presidency interpret the Treaty of Lisbon? The truth is that, as the Prime Minister of Spain said, it was interpreted in a communitarian sense.
We would like our system, which is a very complex system and continues to be complex with the Treaty of Lisbon, to function more efficiently. I think that there will come a time when we must rigorously shake up the development of our institutions, because the truth is that, even with the Treaty of Lisbon, it is sometimes difficult for the average citizen to clearly interpret the workings of the European Union.
However, I should like to stress, as was said earlier, that Spain has brought this European impulse to the structure of our joint project - an impetus which I also know is shared by the great majority in this Parliament.
The Treaty of Lisbon has always stood for more Europe, not less Europe. The Treaty of Lisbon continues the sense of Community by strengthening the powers of this Parliament, by creating a permanent Presidency of the European Council, by creating the figure of the High Representative, who is also the Vice-President of the European Commission, and by increasing the powers of the Commission in external issues or, for example, in the Stability and Growth Pact's mechanisms of taxation.
The Treaty of Lisbon stands for more Europe, not less Europe. However, this does not mean Europe in the sense of centralised powers, but in the sense of increased value, of what we can jointly attain: Member States/European institutions. And the Spanish Presidency's interpretation favoured more Europe.
However as the Spanish Prime Minister said very well, the treaty does not resolve every problem. It is essential for the 27 governments to carry out the political will of the treaty because, by their own inclination, the European institutions are, in reality, instinctively communitarian. We also have to ask our Member States, our 27 Member States, to apply the Treaty of Lisbon in this Community spirit.
Spain has set an example. I am sure that Belgium, once it assumes the rotating Presidency of the Council, will continue to take the same approach, or even step up this approach, knowing, as we do, Belgium's great European tradition.
However, it is essential that Parliament, the Commission, the Council and the European Council are truly committed to the European implementation of a treaty which will allow us to respond more efficiently to our fellow citizens' expectations and anxieties. Therefore, I would like to, once again, thank the Spanish Government, its Prime Minister, all of its associates and the whole Spanish team, who have worked with such commitment during these past months; at times, it was extremely difficult.
The truth is that these were the most difficult months in the history of European integration, during which it was put to the test. The real stress test is not on the banks, but on the European Union and our willingness to be united in the euro area and in Europe. It was in this extremely difficult context, when a new treaty came into force, that Spain assumed the rotating Presidency with the Commission, which took office in February. This Commission is less than five months old. We have also done everything possible to recover from the delays caused by this transition, and the truth is we must acknowledge, earnestly and honestly, the efforts made by the Spanish Presidency.
Therefore, without prejudice, obviously, to the plurality of political viewpoints which exist within this Parliament, I should like to emphasise that all of us who believe in Europe must be united, whether from the centre, the left or the right, as must the different institutions. We must be united in order to strengthen our European project.
Thank you, Mr Barroso. Once again, I would like to thank the Spanish Presidency and Mr Zapatero. That completes this item.
Written statements (Rule 149)
I note the work done by the Spanish Presidency, taking into account the particularly difficult circumstances which marked the first half of this year. Firstly, the Spanish Presidency's mandate coincided with a period of transition to a new institutional structure as a result of the Treaty of Lisbon's entry into force. There are now new actors such as the President of the Council and the High Representative for Foreign Affairs. In this new institutional context, I would also like to highlight the enhancement of Parliament's competences and powers. Secondly, this Presidency has been faced with a period of severe financial and social crisis in Europe. It has faced the attack on the euro and the Greek crisis, and it has struggled with an alarming increase in unemployment and the deficit in its own country. It has contributed to the creation of a financial stabilisation mechanism to the value of EUR 75 billion and to improving the regulation of financial markets. At the same time, the Spanish Presidency never lost sight of the implementation of Europe's priorities for policy, particularly in relation to the environment. Given this, I would like to highlight the Spanish Presidency's cooperation in preparing and discussing my report on bio-wastes, which it unconditionally supported and which was adopted by an overwhelming majority this week in this Chamber.
Regrettably, the Spanish Presidency did not seek answers to the serious problems that the European Union is experiencing. Furthermore, during this time, unacceptable measures were taken which demonstrate a lack of solidarity. Moreover, what they did in relation to the sovereign debt is very serious.
In fact, the Presidency awaited Germany's decisions and allowed the problem to drag on, with serious consequences for Greece and Portugal, and for Spain itself. This also proves who holds power in the European Union after all. The list of the greatest powers is becoming increasingly limited to Germany and, at best, France.
The slow solutions were subsequently of poor quality. Instead of encouraging solidarity among the richest countries, and increasing Community budgets for actions of solidarity to ensure real social and economic cohesion, the Spanish Presidency turned to the International Monetary Fund and lent money to Greece at a higher rate of interest than the European Central Bank levies upon private banks. To make matters worse, they imposed unacceptable conditions, which made the cost of the crisis, which the EU helped to create, fall upon the workers and the poorest members of society, merely to favour the profits of economic and financial groups. The approval of the Europe 2020 strategy will mean taking the same approach.
The recently completed Spanish Presidency of the Council of the European Union, was, for at least several reasons, one of the most important of the last decade.
Firstly, Spain had to face the difficult task of 'testing' the changes introduced by the Treaty of Lisbon. These changes were implemented efficiently, despite the fact that almost until the beginning of the Presidency, the government in Madrid did not know which treaty would be the basis for shaping the Union agenda.
Secondly, Spain had to face up to the greatest financial crisis in the history of the common currency, the euro. I would like to remind everyone who has a sceptical view of the recently completed Presidency that the Spanish Government was one of the first to properly estimate the scale of the crisis and demand introduction of effective countermeasures, including sanctions for exceeding the permissible budget deficit.
Thirdly, the Spanish Presidency should be valued for its enormous contribution to work on the SWIFT negotiations and the form of the European External Action Service. Thanks to Madrid's work, which, at first sight, was not very effective, agreement in both areas is now within arm's reach. The results of the Spanish Presidency of the Council of the European Union can most certainly be considered successful. Let us hope the Belgian Presidency which has just begun will maintain the current pace of work and take the road marked out by the government in Madrid.
in writing. - Recently, one of the Commission's spokespersons publicly regretted the way the Romanian Parliament had amended the law on the functioning of the National Agency for Integrity. However, the Romanian Parliament was implementing a decision taken by the Constitutional Court, declaring unconstitutional some of the articles of the initial law. The fact that the Romanian Government - motivated by internal politics - has not reacted and that the Commission probably considers it tolerable to combat corruption in Romania using means that go beyond the law of the land does not make those remarks acceptable, because, in fact, they question the Constitution, the actions of the national parliament and the sovereignty of a Member State and are, therefore, a matter of principle and not of political opportunity! Besides, if the Romanians are 'corrupt', who was it who 'corrupted' them?
I congratulate the Spanish Presidency on the past six months of leadership of the Union. It was a difficult and a significant Presidency. Difficult, because it was the first after entry into force of the Treaty of Lisbon, with the appointment of the President of the European Council and the High Representative of the Union for Foreign Affairs and Security Policy. The programme for the Presidency was prepared on the basis of the old treaty, because during the preparation stage, the fate of the Treaty of Lisbon was uncertain. The crisis in Greece slowed down realisation of the Presidency's objectives. Another difficulty was the late approval, in February 2010, of the new composition of the European Commission and the resultant delay in adopting its legislative programme.
The Presidency was significant: a) institutionally, because with adoption of the new treaty, it established certain principles of operation for the institutions and b) for the long term, because with adoption of the 2020 strategy, it established the directions of the Union's work for the next 10 years.
The achievements of Mr Zapatero's socialist government which should be acknowledged as the most important are: a) adoption of the action plan for implementation of the provisions of the Stockholm Programme (cooperation on internal affairs and the justice system), b) the commitment of the Presidency to eliminating violence against women, c) adoption by the Council, on 3-4 June 2010, of the negotiating mandate on accession of the EU to the European Convention for the Protection of Human Rights and Fundamental Freedoms, d) the start of the work of the Standing Committee on Operational Cooperation on Internal Security and e) adoption of the draft regulation of the European Parliament and of the Council establishing the procedures and conditions required for a citizens' initiative.
The European Union's Spanish Presidency set as its objective the complete, rapid implementation of the provisions of the Treaty of Lisbon. This has created a new institutional equilibrium, granting increased powers to the European Parliament and national parliaments, and adding a European dimension to the respect for fundamental rights.
During the EU's Spanish Presidency, important progress was made in areas such as implementing the Citizens' Initiative, specialist opinions which need to be provided by national parliaments based on the additional protocols of the Treaty of Lisbon, new regulations governing the delegation of executive powers to the Commission, as well as the European External Action Service. We welcome the conclusion of the OpenSky Agreement between the US and EU, aimed at 60% of international passenger transport, along with the agreements for common regulations in the fields of civil aviation and air transport safety between the EU and Canada. I would also like to applaud the progress made on the cooperation agreement between the EU and Mercosur.
However, during the Spanish Presidency, the European Union was also faced with an alarming rise in unemployment, against the background of the economic and financial crisis which started in 2008. For this reason, I believe that reducing unemployment and providing sustainable economic growth ought to remain the number one priority for the EU's Belgian Presidency too.
(The sitting was suspended for several minutes)